DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant has amended the independent claims to recite “A broadband optical amplifier for operation across an eye-safe bandwidth of 1.9-2.1 µm” and “an input signal operating a signal wavelength λs within the eye-safe bandwidth”. 
To support this amendment, applicant points to [0027], [0032], and Fig. 8 of the application. [0027] does disclose a need for optical systems operating in the 1.9-2.1 µm and the desirability of a device that operates in “a relatively wide wavelength region”. [0032] indicates the pump operating in the 1-3 W regime may provide “the desired large bandwidth”. Fig. 8, in addition to Fig. 4, show “the saturated output spectrum” of various configurations. Critically, nothing in the disclosure shows “operation across an eye-safe bandwidth of 1.9-2.1 µm” and the disclosure suggests applicant cannot achieve gain above 2.0 µm and especially above 2.05 µm. Fig. 4 shows a bandwidth of 120 nm across a range of ~1.87-1.975 µm. Fig. 8 shows the same range as Fig. 4 and an additional bandwidth of the counter pumped configuration of 170 nm across a range of ~1.8-1.95 µm. Both Figures show almost no gain above 2.0 µm and especially above 2.05 µm. Accordingly, applicant’s specification is not supported 
Applicant is also advised that withdrawn claims 9-11 should be amended to be consistent with the claims from which they depend. Failure to amend the withdrawn claims may result in a loss of the right of rejoinder. 
Applicant’s arguments and corresponding amendment of “an input signal operating a signal wavelength λs within the eye-safe bandwidth” overcomes the rejections for a broadband amplifier in operating across the range of 1.9-2.1 µm. 

Election/Restrictions
Applicant's election with traverse of Species A1, B1, C1, and D1 in the reply filed on 05/17/2021 is acknowledged.  The traversal is on the ground(s) that (1) “it is not clear if the Examiner is intending for Applicant to elect between Species A, B, C, and D, or if an election of an individual sub-species from among the complete collection of Species is being requested (for example, electing Species A (from among A, B, C, and D), and then further electing sub-species A1 from the elected Species A)”, (2) “the sub-species identified in Species B…are obvious variants well-known in the art”, (3) “the sub-species identified as Species C…are merely a matter of design choice for different applications” and “They are not mutually exclusive, since a WDM may always be used in place of a splice connection”, and (4) “Species D, similar to Species B,…are obvious variants” .  
Argument 1 is not persuasive. Paragraph 1 on page 3 of the Requirement for Election mailed 03/18/2021 clearly indicates “applicant must elect one species from each of Species A, B, C, and D.” In the same paragraph, the Office provided a specific example of a proper election. Accordingly, the Requirement for Election was clear regarding what was required of applicant. 

Argument 3 is not persuasive. Applicant does not clearly admit or point to any evidence that the species are obvious alternatives. Furthermore, applicant seemingly admits the species are mutually exclusive (i.e. one may be used in place of the other; alternatives with no overlap in scope), while arguing they are not mutually exclusive, because one may be used in place of the other. Accordingly, applicant has failed to state any error regarding the Requirement for Election between the species outlined in Species C. The requirement regarding Species C is still deemed proper and is therefore made FINAL.
Applicant does not make any arguments regarding Species A. Accordingly, the requirement with regards to Species A is deemed proper and is therefore made FINAL.
Applicant indicated claims 1-3, 6-8, 12-13, 15-17, and 20 read on the elected species of A1, B1, C1, and D1. Since the Office has withdrawn the election requirement for Species B and D in view of applicant’s admissions, the Office has examined claims 4, 5, 18, and 19. Accordingly, the Office has examined claims 1-8, 12-13, and 15-20. Claims 9-11 remain withdrawn as drawn to non-elected Species C2 and claim 14 remains withdrawn as drawn to non-elected Species A2.

Drawings
The drawings were received on 12/01/2021.  These drawings are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12, 13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claims 1, 15, and 20 to recite “A broadband optical amplifier for operation across an eye-safe bandwidth of 1.9-2.1 µm”. This language is not supported by the disclosure as originally filed. [0027], [0032], Fig. 4, and Fig. 8 of the application provide the best support for the amendment. 
[0027] discloses a need for optical systems operating in the 1.9-2.1 µm and the desirability of a device that operates in “a relatively wide wavelength region”. [0032] indicates the pump operating in the 1-3 W regime may provide “the desired large bandwidth”. Fig. 8, in addition to Fig. 4, show “the saturated output spectrum” of various configurations. Critically, nothing in the disclosure shows “operation across an eye-safe bandwidth of 1.9-2.1 µm” and the disclosure suggests applicant cannot achieve gain above 2.0 µm and especially above 2.05 µm. Fig. 4 shows a bandwidth of 120 nm across a range of ~1.87-1.975 µm. Fig. 8 shows the same range as Fig. 4 and an additional bandwidth of the counter pumped configuration of 170 nm across a range of ~1.8-1.95 µm. Both Figures show almost no gain above 2.0 µm and especially above 2.05 µm. Accordingly, applicant’s specification is not supported 
Claims 2-8, 12, 13, and 16-19 contain new matter at least based on their dependence from claims 1, 15, and/or 20.

Allowable Subject Matter
Claims 1-8, 12, 13, and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
While the prior art individually teaches “a broadband optical amplifier for operation across an eye-safe bandwidth of 1.9-2.1 µm”, “a section of single-clad optical gain fiber, including a Tm-doped core region, where an input signal operating at a signal wavelength λS within the eye-safe bandwidth”, and a pump source for providing pump light at a defined pump wavelength λP2 with an output power in the range of 1-3 W”, the Office does not have evidence that combining all of these features would be obvious to a person of ordinary skill in the art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        02/26/2022